175 Mich. App. 540 (1988)
438 N.W.2d 252
RIBBENS
v.
JAWAHIR
Docket No. 103168.
Michigan Court of Appeals.
Decided September 22, 1988.
Sawyer & Thieme, P.C. (by R. Kevin Thieme), for plaintiff.
Smith, Haughey, Rice & Roegge (by Paul Van Oostenburg), for defendants.
Before: MacKENZIE, P.J., and McDONALD and R. ROBINSON,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right from the August 21, 1987, orders denying plaintiff's motion to file a second amended complaint and granting defendants' motion for summary disposition in this "social host" negligence claim. We affirm.
On August 4, 1984, Michael Leonard, then at least twenty-one years of age, attended a party hosted by nineteen-year-old defendant John Jawahir, at the residence of Jawahir's parents, defendants Vivian and Jane Jawahir. After leaving the party, the allegedly intoxicated Leonard drove his vehicle into John Ribbens, Jr.'s, lane of travel, causing Ribbens severe injuries.
Plaintiff filed the instant complaint against defendants. Plaintiff's complaint, citing the Liquor Control Act, MCL 436.1 et seq.; MSA 18.971 et seq., alleged negligence in defendants Vivian and Jane Jawahir's entrustment of alcohol to a minor, as well as their failure to properly supervise John Jawahir's activities at the party. Plaintiff also alleged that the minor, defendant John Jawahir, in violation of various statutes, negligently dispensed or furnished alcoholic beverages to others.
Defendants filed a motion for summary disposition *542 pursuant to MCR 2.116(C)(8) and (10), claiming that a "social host" liquor liability cause of action is limited to damages arising from the furnishing or serving of alcohol to minors, whereas in the instant case, Leonard was at least twenty-one years old. Following a hearing on the motion, the trial court agreed with defendants and ruled that plaintiff's theory of liability "would extend the law of Michigan beyond its present boundaries."
Prior to the entry of the order granting defendants' motion for summary disposition, plaintiff sought to file a second amended complaint. While plaintiff's first amended complaint referenced factual allegations to some statutory violation sections, the second amended complaint added citations to the language which described the alleged Liquor Control Act violations. Following an August 21, 1987, hearing, the trial court denied plaintiff's motion to amend, and entered the orders herein appealed from.
We find no error. Michigan case law is clear. Social host liability, predicated upon violation of the Liquor Control Act, does not extend to social hosts who serve alcohol to an adult who subsequently injures a third party as a result of his intoxication. See Longstreth v Gensel, 423 Mich. 675; 377 NW2d 804 (1985); Whittaker v Jet-Way Inc, 152 Mich. App. 795; 394 NW2d 111 (1986); Leszczynski v Johnston, 155 Mich. App. 392; 399 NW2d 70 (1986).
Since plaintiff's second amended complaint could not alter the fact that Leonard was an adult, the amendment was futile and the trial court did not err in denying plaintiff's motion to file an amended complaint. Burgess v Holloway Construction Co, 123 Mich. App. 505; 332 NW2d 584 (1983).
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment.